Office Action Summary

Claims 1-7, 9-13, 16-17, and 19-20 are pending in the application.    

Allowable Subject Matter
Claims 1-7, 9-13, 16-17, and 19-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-7, 9-13, 16-17, and 19-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Kuhlke (U.S. Publication No. 2009/001,2833), Hertz (U.S. Publication No. 2019/035,4544), and Bates (U.S. Publication No. 2016/018,7872). Kuhlke, a search engine for most helpful employees, teaches receiving, from a user, a request for an expert peer for an asset type, obtaining asset interaction data relevant to the request, the asset interaction data including a list of assets, and, for each asset on the list, values for each of a set of pre-defined interaction categories for each worker that has interacted with the asset, selecting one of the workers as the expert peer based, at least in part, on their overall centrality measure, and identifying the expert peer to the user, for each worker/expert, processing weighted interaction values to obtain an overall centrality measure, and the categories with weights and interaction values as above, it does not explicitly teach multiplying these values for scoring, nor does it teach the varying thickness based on the interactions between the workers and the assets. Hertz, a system and method for machine learning-based relationship association and related discovery and search engines, teaches for each value, respectively multiplying the interaction category values by a corresponding set of values to obtain a set of cumulative values, it does not explicitly teach an obtained asset interaction data neither mention an 
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of outputting a visualization of connections between assets and workers, are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing a network matrix where the connections are illustrated based on an overall centrality measure, and the stronger the connection the thicker the displayed connection line. Thus independent Claims 1, 11, and 16 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as pointed out by Applicant on pg. 2 of the Applicant’s Remarks of 10/27/2021, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
11/9/2021